Citation Nr: 1823790	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-30 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right leg disability. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease (left knee disability) prior to April 13, 2016.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 13, 2016.


REPRESENTATION

Appellant represented by:	Brandi Smith, Attorney

		

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to September 1985.  This appeal is before the Board of Veterans' Appeals (Board) from multiple rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri and Buffalo, New York.  

The Veteran testified at an August 2016 videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issue of entitlement to a TDIU period prior to April 13, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the August 2016 Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew the substantive appeal to the claim for service connection for a right leg disorder.

2.  An acquired psychiatric disorder, to include PTSD, is not related to the Veteran's active service.

3.  For the period prior to April 13, 2016, the Veteran's left knee disability was not productive of ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a right leg disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met. 38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2017).

3.  The criteria for an evaluation in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5256-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection for a Right Leg Disorder

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative by telling the Board of the decision to withdraw on the record at a Board personal hearing.  Id.  

At the August 2016 Board personal hearing, prior to the promulgation of a decision by the Board, the Veteran informed the Board on the record that he wished to withdraw the appeal for the issue of service connection for a right leg disorder.  As the Veteran has withdrawn the appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it must be dismissed.

Service Connection for an Acquired Psychiatric Disability

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-V); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2017).  

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository: an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f)(2).

In PTSD claims that are not combat-related, do not pertain to the fear of hostile military or terrorist activity, nor related to a Veteran's status as a prisoner of war, lay testimony alone is not sufficient to establish that a stressor occurred; it must be corroborated by "credible supporting evidence."  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  In contrast, with regard to the other psychiatric disorders, the Board notes that lay testimony alone may be sufficient to corroborate an in-service event.  Further, except in PTSD claims pertaining to the fear of hostile military or terrorist activity, as a matter of law, after-the-fact medical nexus evidence cannot establish the actual occurrence of the accident.  See Moreau v. Brown, 9 Vet. App. 389, 394-396 (1996). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran's VA mental health clinical records indicate diagnoses of various mental health disorders in accordance the VA regulations, including: PTSD and unspecified depressive disorder.  As such, the first criterion necessary for service connection has been met.

As to the second criterion, service treatment records do not reflect any symptoms of or treatment for any mental health disabilities.  VA treatment records show that the Veteran was diagnosed with PTSD in April 2008.  At that time, the Veteran did not report any military service stressors.  In a March 2009 VA Form 21-0781, the Veteran reported a PTSD stressor of seeing a civilian killed in a car accident during service.  See also July 2009 VA treatment record; May 2010 VA Form 21-0781.   

Turning to the lay evidence of record, the Veteran's claim for PTSD is not related to combat or the fear of hostile military or terrorist activity, nor does the Veteran claim he was a prisoner of war. As such, lay testimony alone is not sufficient to establish that a stressor occurred; it must be corroborated by credible supporting evidence. Here, the only evidence of the Veteran's PTSD stressor is lay evidence.  In August 2010, September 2011, and September 2014, VA issued formal findings of a lack of information required verifying stressors in connection to the Veteran's PTSD claim.  Specifically, VA determined that the information required to corroborate the stressful events described was insufficient to send to the JSRRC or to allow for meaningful research of Marine Corps or National Archives and Records Administration records.  There is no documentation of the purported accident within the Veteran's service treatment or personnel records, and the Veteran has not presented any evidence to corroborate the claimed stressor.  Therefore, in relation to the Veteran's claim for PTSD, the Board finds that the Veteran's lay testimony alone is not sufficient to establish that the claimed stressor occurred.  Thus, the second criterion necessary to establish service connection for PTSD has not been met.

In contrast, in relation to the other psychiatric disorder, lay testimony alone may be sufficient to corroborate the in-service event.  In that regard, the Board must consider the lay testimony submitted by, and on behalf of, the Veteran.  In doing so, the Board must assess the credibility and weight of all the evidence.

VA treatment records show that in October 2006, the Veteran was admitted for treatment for substance abuse.  It was noted that the Veteran had a history of being shot while working in his father's liquor store when a stray bullet entered the window from a drive-by shooting and injured his abdomen.  The Veteran was diagnosed with depression.  The record reflects that the Veteran is in receipt of Social Security disability benefits due, in part, to injuries from the gunshot wound to the abdomen.    

As to the third criterion for service connection for a psychiatric disorder other than PTSD, the Veteran contends that there is a causal relationship between the current disability and active service.  The Veteran underwent a VA examination in July 2015.  After considering the Veteran's reports, and after a review of the claims file, the VA examiner opined that it is less likely than not that the Veteran's depressive disorder is related to service.  It was reasoned in pertinent part that a review of the record indicates that the Veteran's alcohol and cocaine abuse/dependence is the main contributor to his mental health concerns and that there is no objective evidence to link the Veteran's report of current symptoms to active service. 

The Board finds that the July 2015 VA opinion is highly probative with respect to service connection for an acquired psychiatric disability other than PTSD, and is adequately based on objective findings as shown by the record; accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr, 21 Vet. App. 303; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the July 2015 VA opinion report provides competent, credible, and probative evidence which shows that the current depressive disorder is not related to service.

The Veteran has not submitted any medical evidence relating his current psychiatric disability to service, other than his general assertions that his psychiatric disability was caused by the claimed stressor of witnessing a civilian killed in a car accident.  While the Veteran is competent to report some symptoms of a psychiatric disability experienced at any time, he is not competent to opine on whether there is a link between the current psychiatric disability and the claimed in-service stressor, because such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the development of a psychiatric disability, and knowledge of the multiple potential etiologies of his psychiatric disability, which the Veteran is not shown to possess.  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness); see also Waters v. Shinseki, 601 F.3d 1274, 1277 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  The Veteran is not shown to have the requisite medical expertise to render an opinion as to whether his current psychiatric disability is related to service.  Thus, his statements purporting to link the current psychiatric disability to service are assigned no probative value.

For these reasons, the Board finds that a preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disability, to include PTSD, is related to service, and, therefore, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Left Knee Disability Prior to April 13, 2016

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran seeks an increased rating in excess of 10 percent for the service-connected left knee disability for the period prior to April 13, 2016.  The record reflects that the Veteran was in receipt of a 100 percent for the period from April 13, 2016 to June 1, 2016 for convalescence after total left knee replacement surgery, as well as a 100 percent rating under Diagnostic Code (DC) 5055 from June 1, 2016 to June 1, 2017 (one year after total left knee replacement).  Starting June 1, 2017, the Veteran is in receipt of a 30 percent rating under DC 5055 with which he is satisfied.  

The record also reflects that the Veteran was in receipt of a 100 percent rating for convalescence after left knee surgery for the period from March 21, 2012 to August 1, 2012.  Beginning August 1, 2012, the Veteran was assigned a 10 percent rating.  The Board will not disturb the currently assigned 100 percent rating for the Veteran's period of convalescence.  As such, the Board will only consider whether a rating in excess of 10 percent is warranted for the period from August 1, 2012 to April 13, 2016.  

For the period from August 1, 2012 to April 13, 2016, the Veteran was in receipt of a 10 percent rating under DC 5003, which provides that degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Alternative and additional diagnostic codes for the knee are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, D C5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent. 

Under 38 C.F.R. § 4.71a, DC 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  Under 38 C.F.R. § 4.71a, DC 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability. 

Under 38 C.F.R. § 4.71a, DC 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent.

Under 38 C.F.R. § 4.71a, DC 5259, symptomatic removal of semilunar cartilage is rated at 10 percent.

Under 38 C.F.R. § 4.71a, DC 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  In order to warrant a separate rating under DC 5260, the evidence must approximate the functional equivalent of flexion of the leg limited to 45 degrees or less.

Under 38 C.F.R. § 4.71a, DC 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees. 

Under 38 C.F.R. § 4.71a, DC 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.

Under 38 C.F.R. § 4.71a, DC 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.

The Board notes that the criteria under DCs 5257, 5260, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown.

A July 2013 VA treatment record shows that the left knee was assessed to be normal with some medial joint line tenderness, and no effusion or increased warmth.  A February 2014 VA treatment record noted left knee pain, and recorded left knee flexion to 100 degrees. 

In June 2014, the Veteran underwent a VA examination.  He denied flare-ups.  On examination, left knee flexion was to 120 degrees, with pain beginning at 100 degrees.  Left knee extension was to 0 degrees with no evidence of painful motion.  There was no additional functional loss on repetition, and no pain on palpation.  Muscle strength and stability tests were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran's left knee was found to exhibit functional loss due to pain toward the end range of flexion.

In his August 2014 VA Form 9, the Veteran asserted that he is entitled to a higher rating than 10 percent because he has left knee pain, effusion, and instability, as evidenced by the use of custom knee brace and prescribed crutch. 

The current evaluation contemplates pain on motion.  The evaluation is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees.  DeLuca.  Separate evaluations may be assigned for compensable limitation of extension, and subluxation or instability.

The Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's left knee disability.  His current 10 percent rating is granted for painful motion with functional limitation caused by pain.  See DeLuca, 8 Vet. App. at 204-07.  Alternative or higher ratings are available for ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, flexion limited to 30 degrees or less, extension limited to a compensable level, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.  The Board finds no lay or medical evidence in the record of such manifestations.  Neither the Veteran's treating physicians nor the VA examiner have found any evidence of ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, limitation of extension to any degree, malunion or nonunion of the tibia and fibula, or genu recurvatum.  While the Veteran asserts that he has effusion, the medical evidence does not show any evidence of dislocation or removal of the semilunar cartilage resulting in such effusion during the period from August 1, 2012 to April 13, 2016.  Moreover, while the Veteran asserts that he has left knee instability as evidenced by usage of a custom knee brace and a crutch, there are no medical findings of recurrent subluxation or lateral instability at any point during the period from August 1, 2012 to April 13, 2016.  

There is evidence of limitation of flexion, but not to less than 100 degrees.  As to functional equivalence, the Board notes that there is evidence of pain and tenderness of the left knee; however, the Board finds that these manifestations taken together are not the functional equivalent of a 20 percent rating under the rating criteria, as such symptoms can be accurately described as the painful motion warranting a 10 percent rating.  See 38 C.F.R. § 4.59.  Stated differently, neither the objective nor subjective evidence suggests that there is the functional equivalent of limitation of flexion to 30 degrees or that there is limitation of extension, or subluxation or lateral instability.  For these reasons, the Board finds that an increased evaluation in excess of 10 percent is not warranted for the Veteran's left knee disability for the period prior to April 13, 2016.  38 C.F.R. §§ 4.3, 4.7. 





ORDER

The appeal on the issue of entitlement to service connection for a right leg disorder has been withdrawn and is dismissed.

Service connection for an acquired psychiatric disability, to include PTSD, is denied.

For the period prior to April 13, 2016, an evaluation in excess of 10 percent for degenerative joint disease is denied.


REMAND

TDIU

The Veteran contends that he is unemployable due to the service-connected disabilities, and is therefore entitled to TDIU prior to April 13, 2016.  The Veteran is in receipt of a TDIU for the period from April 13, 2016.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, and the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  Id.  

In this case, for the period prior to April 13, 2016, the Veteran is service connected for left lower extremity deep vein thrombosis rated at 10 percent, a left knee disability rated at 10 percent, a right knee disability rated at 10 percent, a right knee scar rated at 10 percent, and a low back disorder rated at 10 percent.  Thus, for the period prior to April 13, 2016, the Veteran's overall combined disability rating is 40 percent.

The June 2014 VA left knee examiner noted that the Veteran's left knee disability impacted his ability to work in that the left knee condition would limit heavy construction work requiring frequent heavy lifting or prolonged standing/walking, but not light duty/sedentary work.  Social Security Administration (SSA) records show that the Veteran is in receipt of SSA disability benefits due in part to the service-connected low back disorder.  A November 2017 VA vocational rehabilitation assessment noted that the barriers to the Veteran's employment includes physical and psychiatric disabilities, lack of knowledge of the current job market, job seeking skills, marketable skills, or appropriate work place skills, and no GED education.

Based on the foregoing, the Board finds evidence to suggest that, for the period prior to April 13, 2016, the Veteran may have been unemployable due to the service-connected disabilities; however, the combined rating percentage requirements of 38 C.F.R. § 4.16(a) is not met.  Accordingly, the issue of entitlement to a TDIU for the period prior to April 13, 2016, should be remanded for referral to the Director, Compensation Service, for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's TDIU claim for the period prior to April 13, 2016 to the Director, Compensation Service, for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b).

2. After completing the above, and any other development deemed necessary, readjudicate the TDIU claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Thereafter, return the matter to the Board for further adjudication, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


